Exhibit 10.17
 
 
 
FIRST AMENDMENT
TO
BRUNSWICK CORPORATION
2005 ELECTIVE DEFERRED INCENTIVE COMPENSATION PLAN
(As Amended and Restated January 1, 2009)


 
WHEREAS, Brunswick Corporation (the “Company”), maintains the Brunswick
Corporation 2005 Elective Deferred Incentive Compensation Plan (the “Plan”); and
 
WHEREAS, amendment of the Plan is now deemed desirable to give participants with
an Elective Stock Deferral Account under the Plan a one-time opportunity to make
or change an in-service distribution election with respect to such Elective
Stock Deferral Account in accordance with the transition relief provided in
Internal Revenue Service Notice 2007-86;
 
NOW, THEREFORE, by virtue and in exercise of the amendment authority reserved to
the Company in Section 7 of the Plan, the Plan is hereby amended by adding the
following new paragraph to the end of Section 4.2 of the Plan:
 
“Notwithstanding the foregoing provisions of this Section 4.2, during the
election period established by the Committee, which shall end no later than
December 31, 2008, a Participant may make or change an In-Service Distribution
Election with respect to all or a portion of the vested stock units credited to
his or her Elective Stock Deferral Account as of December 31, 2008 (including
deemed reinvestment of dividends thereon); provided, however, the in-service
distribution date elected may not be prior to April 1, 2009.  Such In-Service
Distribution Election shall be irrevocable after December 31, 2008.  Except as
specifically provided in this paragraph with respect to the ability to make or
change an In-Service Distribution Election on or before December 31, 2008, the
normal terms of the Plan shall govern distribution of a Participant’s Elective
Stock Deferral Account, including the provisions of Sections 4.1, 4.3 and 4.4.”
 
 
 
 
 
 
 
 
 
 
 
 